DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
DRAWINGS
The drawing(s) filed on October 18, 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–16 are pending in this application.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections 
Claim(s) 1 is/are objected to for minor informalities. 
Claim 1 recites the “[…] an imaging device configured for communication with the mobile computing device for imaging the file on media of the imaging device, imaging device having a a controller, […]”. Please deleted the double letters. Appropriate correction is required.  
DOUBLE PATENTING
Legal Background
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1–16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-–20 of U.S. Patent No. 11,150,820.
Regarding Claims 1–16: The following table illustrates the correspondence between the claimed limitation of 1–16 of the current application and the claimed limitation of 1–20 of ‘850 Patent. 
17/503,534 (instant app)
11,150,850 (U.S. Patent)
Claim 1:
A system for imaging content on media, comprising: 
a mobile computing device, the mobile computing device having a user store a file on a spool directory, the file having a unique name; and 
an imaging device configured for communication with the mobile computing device for imaging the file on media of the imaging device, imaging device having a 
a controller, 
an application installed for operation on the controller, and 
a user interface for displaying a quick response code to the user of the mobile computing device, the controller configured to generate the quick response code for capture by a camera of the mobile computing device upon the user of the mobile computing device accessing the application installed for operation on the controller of the imaging device and requesting imaging of the file on the media and configured to request the file from the spool directory by using the quick response code after the mobile computing device renames the unique name of the file stored on the spool directory with the quick response code
Claims 1 and 8:
an imaging device configured for communication with a mobile computing device, the mobile computing device having earlier stored a file on a spool directory for imaging on media by the imaging device, the file having a unique name corresponding thereto, comprising: 



a controller; 
an application installed for operation on the controller; and 
a user interface for displaying a quick response code to a user of the mobile computing device, the controller configured to generate the quick response code for capture by the mobile computing device upon the user of the mobile computing device accessing the application installed for operation on the controller and requesting imaging of the file on the media and configured to request the file from the spool directory by using the quick response code after the mobile computing device renames the unique name of the file stored on the spool directory with the quick response code.
8.  a system for imaging content on media, comprising a spool directory, an imaging device having the media and a mobile computing device having access to the content, 
the mobile computing device further having a camera to capture a quick response code, 
[…].
Claim 2:
The system of claim 1, 
wherein the controller is configured to verify whether the spool directory already has an address named with the quick response code.
Claim 2:
The imaging device of claim 1, 
wherein the controller is configured to verify whether the spool directory already has an address named with the quick response code.
Claim 3:

The system of claim 1, 
wherein the controller is configured to said generate the quick response code with a timestamp corresponding to the requesting imaging of the file by the user.
Claim 3:

The imaging device of claim 1, wherein the controller is configured to said generate the quick response code with a timestamp corresponding to the requesting imaging of the file by the user.
Claim 4:
The system of claim 1, 
wherein the controller is configured to said generate the quick response code with a serial number of the imaging device.  
Claim 4:
The imaging device of claim 1, wherein the controller is configured to said generate the quick response code with a serial number of the imaging device.
Claim 5:
The system of claim 1, 
wherein the mobile computing device is a smart phone.
Claims 9:
The system of claim 8, 
wherein the mobile computing device is a smart phone.
Claim 6:
The system of claim 1, 
wherein the mobile computing device is configured to access a clock to generate a unique hash for the unique naming of the file based on a timestamp when the user said accesses the application.
Claims 10:
The system of claim 8, 
wherein the application of the mobile computing device is configured to access a clock to generate a unique hash for the unique naming based on a timestamp when the user said selects the file.
Claim 7:
The system of claim 1, 
wherein the mobile computing device is configured access a serial number of the mobile computing device to generate a unique hash for the unique naming of the file based on the serial number when the user said accesses the application.
Claims 11:
The system of claim 8, 
wherein the application of the mobile computing device is configured access a serial number of the mobile computing device to generate a unique hash for the unique naming based on the serial number when the user said selects the file.
Claim 8:
The system of claim 1, 
wherein the mobile computing device and the imaging device are configured to verify whether the spool directory has a duplicately named file.
Claims 12:
The system of claim 8, 
wherein the mobile computing device and the imaging device are configured to verify whether the spool directory has a duplicately named file.
Claim 9:
The system of claim 1, 
wherein the controller is configured to said generate the quick response code with a timestamp corresponding to the requesting imaging of the file by the user.
Claims 13:
The system of claim 8, 
wherein the controller is configured to said generate the quick response code with a timestamp corresponding to the requesting imaging of the content of the file by the user.
Claim 10:
The system of claim 1, 
wherein the controller is configured to said generate the quick response code with a serial number of the imaging device.
Claims 14:
The system of claim 8, 
wherein the controller is configured to said generate the quick response code with a serial number of the imaging device.
Claim 11:
A method for imaging on media of an imaging device files accessible by a mobile computing device, comprising: 
by a user of the mobile computing device, selecting for imaging a file accessible by the mobile computing device; 
uniquely naming the file for storage on a spool directory accessible by the mobile computing device and the imaging device; 
upon the user of the mobile computing device engaging the imaging device for requesting imaging of the file, generating a quick response code on a user interface of the imaging device; 
by the user, capturing with a camera of the mobile computing device the quick response code on the user interface; and 
renaming on the spool directory the file with the quick response code.
Claims 15 and 16:
A method for imaging on media of an imaging device files accessible by a mobile computing device, comprising: 
selecting for imaging a file accessible by the mobile computing device; 

uniquely naming the file for storage on a spool directory accessible by the imaging device; 

upon a user of the mobile computing device engaging the imaging device for requesting imaging of the file, generating a quick response code on a user interface of the imaging device; and 
renaming with the quick response code the file stored on the spool directory.
16. The method of claim 15, further including 
capturing with a camera of the mobile computing device the quick response code on the user interface.

Claim 12:
The method of claim 11, further including 
generating the quick response with a timestamp corresponding to the requesting the imaging of the file.
Claims 17:
The method of claim 15, further including 
generating the quick response with a timestamp corresponding to the requesting the imaging of the file.
Claim 13:
The method of claim 11, further including 
installing an application on the mobile computing device for the selecting the file and the uniquely naming.
Claims 18:
The method of claim 15, further including 
installing an application on the mobile computing device for the selecting the file and the uniquely naming.
Claim 14:
The method of claim 11, further 
including using a timestamp to said uniquely name the file.
Claims 19:
The method of claim 15, further 
including using a timestamp to said uniquely name the file.
Claim 15:
The method of claim 11, further 
including receiving from the user the selection of the file.
Claims 20:
The method of claim 15, further 
including receiving from a user the selection of the file.
Claim 16:
A computing storage device having an application stored thereon for download onto a controller of a mobile computing device for imaging on media of an imaging device a file accessible by the mobile computing device, comprising: 
a module to allow a camera of the mobile computing device to capture a quick response code generated on a user interface by the imaging device; 
a module to allow a user of the mobile computing device to select the file for imaging on the media of the imaging device; 
a module to allow the mobile computing device to uniquely name the file for storage on a spool directory accessible by the mobile computing device and the imaging device; 
a module to allow the mobile computing device to rename with the quick response code the unique name of the file on the spool directory,


wherein the module to allow the mobile computing device to uniquely name the file for storage is configured to allow the mobile computing device to access a serial number of the mobile computing device and a clock thereof to generate a unique hash based on either the serial number or a timestamp of the clock when the user said selects the file.
Claims 5, 6, and 7:
A computing storage device having an application stored thereon for download onto a controller of a mobile computing device for imaging on media of an imaging device a file accessible by the mobile computing device, comprising: 
a module to allow a camera of the mobile computing device to capture a quick response code generated on a user interface by the imaging device; 
a module to allow a user of the mobile computing device to select the file for imaging on the media of the imaging device; 
a module to allow the mobile computing device to uniquely name the file for storage on a spool directory accessible by the mobile computing device and the imaging device; and 
a module to allow the mobile computing device to rename with the quick response code the unique name of the file on the spool directory.
6. The computing storage device of claim 5, 
wherein the module to allow the mobile computing device to uniquely name the file for storage is configured to allow the mobile computing device to access a clock thereof to generate a unique hash based on a timestamp when the user said selects the file.
7. The computing storage device of claim 5, 
wherein the module to allow the mobile computing device to uniquely name the file for storage is configured to allow the mobile computing device to access a serial number of the mobile computing device to generate a unique hash based on the serial number when the user said selects the file.

Table 1
The table (table 1) above shows that independent claims 1, 11 and 16 of this Application is identical to the claims 1, 5–8, 15 and 16 of the U.S. Patent No. 11,150,820. And dependent claims 2–10 and 12–15 of this Application is identical to claims 2–4, 9–14 and 17–20 of the U.S. Patent No. 11,150,820.
 ALLOWABLE SUBJECT MATTER
Claims 1–16 would be allowed provided the double patenting rejection is overcome. 
Claims 1, 11 and 16 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 11 and 16.  
Claims 1, 11 and 16 recites the following specific features as shown in the excerpt below.
[1] “an application installed for operation on the controller, and 
a user interface for displaying a quick response code to the user of the mobile computing device, the controller configured to generate the quick response code for capture by a camera of the mobile computing device upon the user of the mobile computing device accessing the application installed for operation on the controller of the imaging device and requesting imaging of the file on the media and configured to request the file from the spool directory by using the quick response code after the mobile computing device renames the unique name of the file stored on the spool directory with the quick response code.”
 [11] “by a user of the mobile computing device, selecting for imaging a file accessible by the mobile computing device; 
uniquely naming the file for storage on a spool directory accessible by the mobile computing device and the imaging device; 
upon the user of the mobile computing device engaging the imaging device for requesting imaging of the file, generating a quick response code on a user interface of the imaging device; 
by the user, capturing with a camera of the mobile computing device the quick response code on the user interface; and 
renaming on the spool directory the file with the quick response code.”
[16] “a module to allow a camera of the mobile computing device to capture a quick response code generated on a user interface by the imaging device; 
a module to allow a user of the mobile computing device to select the file for imaging on the media of the imaging device; 
a module to allow the mobile computing device to uniquely name the file for storage on a spool directory accessible by the mobile computing device and the imaging device; 
a module to allow the mobile computing device to rename with the quick response code the unique name of the file on the spool directory, 
wherein the module to allow the mobile computing device to uniquely name the file for storage is configured to allow the mobile computing device to access a serial number of the mobile computing device and a clock thereof to generate a unique hash based on either the serial number or a timestamp of the clock when the user said selects the file.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Shimomoto (2014/0082139), Tecu et al. (2013/0194623) and Tsutsumi et al. (7,043,688), fails to either anticipate or render obvious the above limitations. Accordingly, claims 1, 11 and 16 are allowable over the prior art of record. It follows that claims 2–10 and 12–15 are then inherently allowable for depending on an allowable base claim.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Broselow (10,607,052)
Describes a computer-implemented method for providing the ability to store a message for later retrieval that includes the steps of preparing an object with a surface having a bar code and associating the bar code with a digital store on an Internet-accessible server. A first user scans the bar code to access the digital store and records a message into the digital store. The digital store can be scanned by either the same or another user to access the message in the digital store.
Tsuji (2019/0303071)
Describes a terminal device (e.g., a smartphone) may use a private key to generate a first configuration object used for establishing a first wireless connection between the terminal device and an access point. The terminal device may also use the private key to generate a second configuration object used for establishing a second wireless connection between a communication device (e.g., a printer) and the access point. The terminal device may then transmit specific data (e.g., print data) to the communication device via the access point.
Saito (2018/0367701)
Describes a server for receiving image data from a terminal device and transmitting a print instruction of an image to a printer. The server allows a user to obtain a printed material by simply allowing a printer to read a barcode without selecting a job ID from job IDs, thus improving user-friendliness.

Table 2
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672